Citation Nr: 0634970	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for an eating disorder.  

3.  Entitlement to service connection for chronic sinusitis 
(claimed as severe sinus infection).  

4.  Entitlement to service connection for pyelonephritis 
(claimed as a kidney infection).  

5.  Entitlement to service connection for right hallux 
limitus with osteoarthritic changes status post procedure 
(claimed as broken toes, cracked foot).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office RO).  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in December 2004.

The issues of entitlement to service connection for 
pyelonephritis (claimed as a kidney infection) and 
entitlement to service connection for right hallux limitus 
with osteoarthritic changes status post procedure (claimed as 
broken toes, cracked foot) are remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


FINDINGS OF FACT

1.  The veteran's current depression is of service origin.

2.  The veteran's current eating disorder is of service 
origin.  

3.  The veteran does not currently have sinusitis.


CONCLUSIONS OF LAW

1.  Depression was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

2.  An eating disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

3.  Sinusitis was not incurred in or aggravated during the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Depression and Eating Disorder

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regard to the above issues, further assistance is unnecessary 
to aid the veteran in substantiating her claim.

The veteran maintains that her current depression and eating 
disorder are related to her period of service.  She has 
testified as to these disorders arising out of sexual trauma 
that she claims occurred in service.  

The veteran's service medical records reveal that at the time 
of a July 1990 outpatient visit, she was diagnosed as having 
an adjustment disorder and depression.  

In conjunction with her claim, the veteran was afforded a VA 
psychiatric examination in July 2002.  The examiner indicated 
that he had reviewed the veteran's claims folder as well as 
her medical record.  The examiner noted that the veteran had 
a history of an eating disorder which began when she was in 
service in approximately 1985.  She had associated depression 
as well.  The veteran was 145-150 lbs. at that time and was 
told that she needed to lose weight or that she could not 
stay in the Navy.  There were expectations placed on her to 
lose weight and they began measuring body fat and putting 
pressure on those who were overweight.  In response to the 
pressure, the veteran lost weight rapidly and began to 
develop anorexia and bulimia.  The examiner noted that the 
veteran had a diagnosis of adjustment disorder with depressed 
mood in 1990 when she had pyelonephritis.  The examiner 
stated that the other factors leading to her psychological 
problems were being harassed by a male service officer.  The 
veteran noted that she was sexually harassed by a Master 
Chief and many others.  She indicated that she avoided 
telling about the harassment as she wanted to make a career 
out of the military.  The veteran also reported that the door 
crashing down on her foot had caused her to become depressed.  
Her eating disorder had begun in 1985 and had continued to 
the present.  

Following examination, the examiner rendered diagnoses of 
eating disorder, NOS, depressive disorder, NOS, and 
maladaptive health behavior affecting the esophageal reflux.  
The examiner indicated that the veteran had a chronic 
disorder which could not be specified as bulimia or anorexia.  
Therefore a diagnosis of an eating disorder, NOS, was 
offered.  He noted that the veteran did restrict her diet and 
maintained a low weight but was not in the category to 
qualify for a diagnosis of anorexia.  She also purged but did 
not consume large amounts of food, characteristic of bulimia.  
Her behavior of purging was affecting her physical condition 
and contributed to her esophageal problems.  The examiner 
stated that the veteran was in need of treatment for her 
eating disorder and associated depressive symptoms.  The 
examiner indicated that both of these diagnoses had their 
onset in service.  Several factors contributing to the eating 
disorder included demands made in the military to keep a low 
weight, sexual harassment, and stress caused by this and 
difficulty coping.  Her depressive symptoms were also noted 
to occur in response to situational factors found in the 
record.  

At the time of her December 2004 hearing, the veteran 
indicated that her depression and eating disorder began in 
service and that her anxiety began in service and was related 
to the sexual trauma she incurred.  

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence is not overwhelmingly in support of the 
veteran's claim, the Board does note that the veteran was 
diagnosed as having an adjustment disorder and depression in 
July 1990.  Moreover, in his July 2002 examination report, 
the VA examiner indicated that he had thoroughly reviewed the 
veteran's claims folder and he made reference to the veteran 
having been diagnosed as having an adjustment disorder and 
depression in July 1990.  Furthermore, following a 
comprehensive examination of the veteran, the examiner 
rendered diagnoses of an eating disorder, NOS, and depressive 
disorder, NOS, which he stated both had their onset in 
service.  The examiner also provided detailed rationale as to 
his opinions.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for an eating disorder, NOS, and 
depressive disorder, NOS.




Sinusitis

As noted above, the VCAA and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The June 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The June 2003 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim; however, she was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability.  However, as the Board 
finds that the preponderance of the evidence is against the 
claim the question as to an effective date or disability 
rating is rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination.

The veteran maintains that she was treated for a severe sinus 
infection in May 1985 while stationed in Orlando and in 
February 1986 and March 1988 while in Key West.  

The veteran's service medical records reveal that she was 
seen in May 1985 with complaints of a sore throat, body aches 
for one week, nausea, and vomiting.  A diagnosis of a flu 
virus was rendered.  In July 1985, the veteran was seen for a 
respiratory infection.  In February 1986, the veteran was 
seen with complaints of sinus congestion for two weeks.  She 
noted that the sinuses would drain at night while lying down.  
The veteran was given Dimetapp at that time.  

In March 1988, the veteran seen with complaints of chest 
congestion for one week.  A diagnosis of probable viral upper 
respiratory infection was rendered.  The veteran was again 
seen in May 1988 with complaints of a productive cough and 
sinus congestion.  The veteran's nose was noted to be 
congested.  A diagnosis of viral syndrome, rule out strep 
throat, was rendered.  Later in May, the veteran was seen 
with symptoms of bronchitis.  She was noted to have had a 
productive cough for two weeks.  A diagnosis of upper 
respiratory infection was rendered.  

At the time of the veteran's October 1988 reenlistment 
examination, normal findings were reported for the sinuses.  
On her October 1988 report of medical history, the veteran 
checked the no box when asked if she had or had ever had 
sinusitis.  

In February 1989, the veteran was seen with complaints of 
vomiting and nausea.  A diagnosis of viral syndrome was 
rendered.  The viral syndrome was noted to be resolving later 
that month.  

In dental health questionnaires filled out in February 1988, 
July 1989, and May 1990, the veteran checked the no box when 
asked if she had sinus problems. 

Treatment records received in conjunction with the veteran's 
claim do not reveal any findings or diagnoses of sinusitis.  

At the time of the July 2002 VA examination, the veteran 
reported that she had the onset of nasal stuffiness while 
stationed in Alaska.  Subsequent to this, she was transferred 
to Key West where her symptoms persisted and she was 
diagnosed with sinusitis and treated with multiple trials of 
antibiotics and nasal sprays.  The veteran noted that she 
continued to have year round symptoms to the present day.  
The veteran reported taking over the counter medication and 
analgesics for her sinus symptoms.  She stated they were not 
seasonal.  

Physical examination revealed moderate nasal obstruction in 
the right nasal passage.  There was a significant deviation 
of the nasal septum to the right without significant 
perforations.  There were no signs of crust, epistaxis, or 
polyps.  There was no significant maxillary sinus opacity 
during transillumination.  X-rays of the sinuses revealed no 
evidence of sinusitis.  The examiner rendered a diagnosis of 
no radiological or clinical findings found on examination.  

At the time of her December 2004 hearing, the veteran 
testified that she had sinus troubles after her stint in 
Alaska.  She noted that she did not receive any treatment 
there but received treatment upon her return to Key West.  
She indicated that she was placed on antibiotics and told to 
keep compression on it.  The veteran stated that her sinus 
troubles had continued to this day.

Service connection is not warranted for sinusitis.  The 
veteran's service medical records are devoid of any findings 
of sinusitis while in service.  The veteran also did not 
report having sinus troubles on dental medical questionnaires 
filled out February 1988, July 1989, and May 1990.  Moreover, 
normal findings were reported for the veteran's sinuses at 
the time of her October 1988 reenlistment examination.  The 
veteran also checked the no box when asked if she had or had 
ever had sinusitis on her October 1988 report of medical 
history.  

There have also been no findings or diagnoses of sinusitis in 
medical treatment records received in conjunction with the 
veteran's claim.  Moreover, at the time of the veteran's July 
2002 VA examination, the examiner indicated that clinical and 
x-rays findings revealed no evidence of sinusitis.  

As to the veteran's belief that she currently has sinusitis 
which is related to service, the Board notes that the 
veteran, as a lay person, is not qualified to render an 
opinion as to medical causation.  Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

For all the foregoing reasons, the Board concludes that the 
veteran does not currently have sinusitis; as such, the claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). As such, service connection is not warranted for 
sinusitis.  


ORDER

Service connection for depression is granted.

Service connection for an eating disorder is granted.  

Service connection for sinusitis is denied.  


REMAND

With regard to the veteran's claim of service connection for 
right hallux limitus with osteoarthritic changes status post 
procedure (claimed as broken toes, cracked foot), the Board 
notes that the veteran sustained a trauma to her right toe 
when a door dropped on it in service.  The Board further 
notes that at the time of her July 2002 VA examination, the 
veteran that was noted to have sustained the claimed injury 
in service.  The Board observes the July 2002 VA examiner, 
following examination of the veteran and review of the claims 
folder, rendered several diagnoses with regard to the 
veteran's right foot.  However, the examiner did not render 
an opinion as to whether the veteran's current right foot 
disorders were related to the injury that she sustained in 
service.  The Board is of the opinion that the veteran should 
be afforded an additional VA examination, with the examiner 
rendering an opinion as to whether any current right foot 
disorder is related to the injury sustained by the veteran in 
service.  

With regard to the veteran's claim of service connection for 
pyelonephritis (claimed as a kidney infection), the Board 
notes that the veteran was diagnosed with numerous urinary 
tract infections and was found to have pyelonephritis while 
in service.  The Board further observes that in an October 
2004 letter, the veteran's private physician, Dr. Pennington, 
indicated that he was currently treating the veteran for 
recurrent urinary tract infractions.  The Board notes that 
the veteran has not had a VA examination as it relates to her 
claimed kidney/urinary tract infection disorders.  

The Board is of the opinion that the veteran should be 
afforded a VA examination with the examiner being requested 
to render an opinion as to the nature and etiology of any 
current kidney/urinary tract disorder and whether it is 
related to her period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current right 
foot disability.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render 
the following opinion: Is it at 
least as likely as not (50 percent 
probability or greater) that any 
current right foot disorder is 
related to the veteran's period of 
active service?  The examiner is to 
set forth all findings and 
conclusions in a clear, 
comprehensive, and legible manner.  
Complete detailed rationale is 
requested for each opinion that is 
rendered.

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
kidney/urological disorder.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render 
the following opinion: Is it at 
least as likely as not (50 percent 
probability or greater) that any 
current urological/kidney disease is 
related to the veteran's period of 
active service?  The examiner is to 
set forth all findings and 
conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is 
requested for each opinion that is 
rendered.

3.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


